TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN








NO. 03-06-00560-CR





Michael T. McGoldrick, Appellant


v.


The State of Texas, Appellee










FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 06-027-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

On June 13, 2006, the trial court denied Michael T. McGoldrick's motion to reduce
pretrial bail in a written order.  On September 11, 2006, McGoldrick filed a notice of appeal from
that order.  This was, however, an interlocutory order from which no appeal is allowed.  Ex parte
Shumake, 953 S.W.2d 842, 846 (Tex. App.--Austin1997, no pet.).  In any event, the notice of appeal
was not timely.  Tex. R. App. P. 26.2(a)(1).  We lack jurisdiction to dispose of the purported appeal
in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d
208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
The appeal is dismissed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   October 23, 2006
Do Not Publish